DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 05/17/2022 have been entered. Claims 1-6, 8-13, and 15-20 remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being disclosed by Stormberg (US 2017/0038511, of record) in view of Nino (US 5,008,781)
Regarding claim 1, Stormberg discloses a light-emitting apparatus (see Fig 8B), comprising: an infrared light-emitting diode extending into a reflective cavity and configured to emit infrared light into the reflective cavity (see Figs 1A and 8B; Para [0026, 0082]; light emitting element 110 can be an LED configured to emit infrared light and extending into a reflective cavity 140); a reflective element including the reflective cavity configured to reflect the infrared light incident thereon away from the infrared light-emitting diode (see Fig 1A; Para [0026-0027]; reflective surfaces 155 form the cavity 140 and reflect light incident away from diode 110); and a diffuser configured to shape the received infrared light (see Fig 8B; Para [0067]; lens 855 receive light from LED and reflective elements and may be configured to diffuse light to achieve desired pattern).
Stormberg does not disclose a diffuser to receive infrared light directly from the infrared light-emitting diode and from the reflective element, the reflective element including first and second legs extending towards and in contact with the diffuser, a parabolic shape formed by the edges that run between the first and second legs, the parabolic shape including an opening facing the diffuser and defining a void between the first and second legs. Stormberg and Nino are related because both disclose light-emitting apparatuses with reflective elements.
Nino discloses a light-emitting apparatus (Fig 23) comprising a diffuser to receive infrared light directly from the infrared light-emitting diode and from the reflective element (see Fig 10 and 23; Col 10, lines 10-17; lens 73 acts as a diffuser receiving light directly from light source and from reflective element 1), the reflective element including first and second legs extending towards and in contact with the diffuser, a parabolic shape formed by the edges that run between the first and second legs, the parabolic shape including an opening facing the diffuser and defining a void between the first and second legs (see Fig 23; Paraboloid shape formed by elements 5 and 4 of reflective element 1; Void defined by opening face and void between the first and second element)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Stormberg with a diffuser to receive infrared light directly from the infrared light-emitting diode and from the reflective element, the reflective element including first and second legs extending towards and in contact with the diffuser, a parabolic shape formed by the edges that run between the first and second legs, the parabolic shape including an opening facing the diffuser and defining a void between the first and second legs of Nino for the purpose of shaping light in a specific shape so as to increasing light output. 
Regarding claim 2, Stormberg in view of Nino discloses the light-emitting apparatus of claim 1 (Stormberg: see Fig 8B), further comprising: a housing around the infrared light-emitting diode and the reflective element (Stormberg: see Fig 8B; Para [0064]; housing 810 supports light emitting device 860); and wherein, the diffuser is completely external to the housing and attached to a top opening in the housing (Stormberg: see Fig 8B; Para [0067]; lens 855 is external to housing 810 and is placed at a top opening of the housing, acting as a diffuser).
Regarding claim 3, Stormberg in view of Nino discloses the light-emitting apparatus of claim 2 (Stormberg: see Fig 8B), further comprising a circuit board having the infrared light-emitting diode and the housing mounted thereon (Stormberg: see Fig 8B; Para [0064]; element 820 can include circuit board connected to diode and housing).
Regarding claim 4, Stormberg in view of Nino discloses the light-emitting apparatus of claim 2 (Stormberg: see Fig 8B), wherein the housing includes a cutout complementary to a perimeter of a substrate of the infrared light-emitting diode (Stormberg: see Fig 8B; Para [0066-0067]; housing 810 has a hole/cutout that allows for a diode substrate 150 to fit inside it).
Regarding claim 6, Stormberg in view of Nino discloses the light-emitting apparatus of claim 1 (Stormberg: see Fig 8B), further comprising an offset attached to the reflective element between the reflective element and the diffuser and providing distance between the reflective element and the diffuser (Stormberg: see Fig 8A and 8B; Para [0066]; reflectors 850 may be included with lens 855 providing an offset between 860 and 855).
Regarding claim 8, Stormberg in view of Nino discloses the light-emitting apparatus of claim 6 (Stormberg: see Figs 8B), wherein the offset is a first offset and the light-emitting apparatus further includes a second offset (Stormberg: see Fig 4; Para [0053]; reflective elements 432 act as second offset), the first and second offsets including a perimeter that continues the parabolic shape (Stormberg: see Figs 4 and 8A; 432 and 850 both continue parabolic shape).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stormberg (US 2017/0038511, of record) in view of Nino (US 5,008,781) as applied to claim 1 above, and further in view of Davis (US 10,378,738, of record).
Regarding claim 5, Stormberg in view of Nino discloses the light-emitting apparatus of claim 4 (Stormberg: see Fig 8B), Stormberg does not disclose wherein the reflective element includes an opening through which the infrared light-emitting diode is situated into the reflective cavity, the opening including an opening perimeter inside a cutout perimeter of the cutout. Stormberg and Davis are related because both teach light-emitting apparatuses with reflective cavities. 
Davis discloses the light emitting apparatus (see Fig 6) wherein the reflective element includes an opening through which the infrared light-emitting diode is situated into the reflective cavity (see Fig 6; Col 10, lines 28-51; reflector 610 has opening through which Led module 250 is situated), the opening including an opening perimeter inside a cutout perimeter of the cutout (see Fig 6; Col 4, lines 4-27; reflector 610 fits into cutout of housing of module 100).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Stormberg with wherein the reflective element includes an opening through which the infrared light-emitting diode is situated into the reflective cavity, the opening including an opening perimeter inside a cutout perimeter of the cutout of Davis for the purpose of improving the amount of light being reflected by the light emitting device so as improve illumination of surrounding objects. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stormberg (US 2017/0038511, of record) in view of Nino (US 5,008,781) as applied to claim 1 above, and further in view of Kresge (US 2018/0335190, of record).
Regarding claim 9, Stormberg discloses the light-emitting apparatus of claim 8 (see Fig 8B), wherein the reflective element and the diffuser combine to expand an emitting area of the infrared light-emitting diode (see Fig 8A; reflective element and diffuser combine to expand emitting area). Stormberg does not disclose to mitigate red glow perception of the infrared light in an angle-invariant manner. Stormberg and Kresge are related because both disclose light-emitting apparatuses with light-emitting diodes. 
Kresge discloses a light-emitting apparatus (see Fig 1) to mitigate red glow perception of the infrared light in an angle-invariant manner (see Fig 12; Para [0038]; by reducing direct sight path of the visible red glow Kresge mitigates red glow using headlight assembly). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Stormberg with to mitigate red glow perception of the infrared light in an angle-invariant manner of Kresge for the purpose of meeting government regulation on light-emitted from vehicles. 
Claims 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0124248, of record) in view of Stormberg (US 2017/0038511, of record) and Nino (US 5,008,781).
Regarding claim 10, Kim discloses a method for forming a light-emitting apparatus (see Fig 1), the method comprising: attaching a diffuser to a top of a housing (see Fig 1; Para [0048]; lens 160 acts as diffuser and is mounted to a top of a housing 110) that contains a reflective element therein (see Fig 1; Para [0041]; side surfaces 116 are reflecting surfaces); translating a light-emitting diode into a reflective cavity of the reflective element through an opening in a bottom surface of the housing, the bottom surface opposite the top of the housing (see Fig 2; Para [0039]; body 110 has an opening at its bottom surface where LED 133 is placed); and mounting the light-emitting diode on a circuit board (see Fig 2; Para [0044]; light emitting diode 133 is mounted on circuit board 131). Kim does not disclose wherein the light emitting diode is an infrared light-emitting diode and the reflective element including first and second legs extending towards and in contact with the diffuser, a parabolic shape formed by the edges that run between the first and second legs, the parabolic shape including an opening facing the diffuser and defining a void between the first and second legs. Kim and Stormberg are related because both teach methods for forming a light-emitting apparatus. 
Stormberg discloses a method for forming a light-emitting apparatus (see Fig 8B) wherein the light emitting diode is an infrared light-emitting diode (see Figs 1A and 8B; Para [0026, 0082]; light emitting element 110 can be an LED configured to emit infrared light and extending into a reflective cavity 140).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kim with wherein the light emitting diode is an infrared light-emitting diode of Stormberg for the purpose of emitting light not in the visible spectrum so as to gather information about an environment without visual distractions for humans. Kim in view of Stormberg does not disclose the reflective element including first and second legs extending towards and in contact with the diffuser, a parabolic shape formed by the edges that run between the first and second legs, the parabolic shape including an opening facing the diffuser and defining a void between the first and second legs. Kim in view of Stormberg and Nino are related because both disclose light-emitting apparatuses with reflective elements.
Nino discloses a light-emitting apparatus (Fig 23) wherein the reflective element including first and second legs extending towards and in contact with the diffuser, a parabolic shape formed by the edges that run between the first and second legs, the parabolic shape including an opening facing the diffuser and defining a void between the first and second legs (see Fig 23; Paraboloid shape formed by elements 5 and 4 of reflective element 1; Void defined by opening face and void between the first and second element)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kim in view of Stormberg with wherein the reflective element including first and second legs extending towards and in contact with the diffuser, a parabolic shape formed by the edges that run between the first and second legs, the parabolic shape including an opening facing the diffuser and defining a void between the first and second legs of Nino for the purpose of shaping light in a specific shape so as to increasing light output.
Regarding claim 11, Kim in view of Stromberg discloses the method of claim 10 (Kim: see Fig 1), wherein the housing includes a cutout complementary to a perimeter of a substrate of the light-emitting diode (Kim: see Fig 2; Para [0039]; body 110 has an opening at its bottom surface where circuit board 131 is placed).
Regarding claim 12, Kim in view of Stromberg discloses the method of claim 11 (Kim: see Fig 1), wherein the reflective element includes an opening through which the infrared light-emitting diode is situated into the reflective cavity, the opening including a perimeter inside a perimeter of the cutout (Kim: see Fig 2; Para [0041]; Recess 111 has a lower receiving portion where LED 133 is situated).
Regarding claim 13, Kim in view of Stromberg discloses the method of claim 10 (Stromberg: see Fig 8B), further comprising attaching an offset to the reflective element between the reflective element and the diffuser to provide distance between the reflective element and the diffuser (Stromberg: see Fig 8B; Para [0067]; element 850 acts as offset for providing distance between reflective element and top of housing where 855 is present).
Regarding claim 15, Kim in view of Stromberg discloses the method of claim 13 (Stromberg: see Fig 8B), wherein the offset is a first offset and the light- emitting apparatus further includes a second offset, the first and second offsets including a perimeter that continues the parabolic shape (Stormberg: see Fig 4; Para [0053-0055]; second offset interpreted as elements 432 which offset from the sides; both continue parabolic shape).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0124248, of record) in view of Stormberg (US 2017/0038511, of record) and Nino (US 5,008,781) as applied to claim 15 above, and further in view of Kresge (US 2018/0335190, of record).
Regarding claim 16, Kim in view of Stormberg discloses the method of claim 15 (see Fig 8B), wherein the reflective element and the diffuser combine to expand an emitting area of the infrared light-emitting diode (see Fig 8A; reflective element and diffuser combine to expand emitting area). Kim in view of Stormberg does not disclose to mitigate red glow perception of the infrared light in an angle-invariant manner. Kim in view of Stormberg and Kresge are related because both disclose methods for forming light-emitting apparatuses with light-emitting diodes. 
Kresge discloses a method for forming a light-emitting apparatus (see Fig 1) to mitigate red glow perception of the infrared light in an angle-invariant manner (see Fig 12; Para [0038]; by reducing direct sight path of the visible red glow Kresge mitigates red glow using headlight assembly). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kim in view of Stormberg with to mitigate red glow perception of the infrared light in an angle-invariant manner of Kresge for the purpose of meeting government regulation on light emitted from vehicles.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stormberg (US 2017/0038511, of record) in view of Smith (US 2018/0135831, of record) and Nino (US 5,008,781).
Regarding claim 17, Stormberg discloses a light-emitting apparatus (see Fig 8B) comprising: a reflective element including a reflective cavity configured to reflect infrared light incident thereon (see Fig 1A and 8B; Para [0027, 0082]; extractor element 130 configured to reflect light, light that could be infrared light), an infrared light-emitting diode extending into the reflective cavity and configured to emit the infrared light into the reflective cavity (see Fig 1A; Para [0026, 0082]; LED 110 extends into the cavity 140 and may emit IR light); a housing around the infrared light-emitting diode and the reflective element (see Fig 8B; Para [0064]; housing 810 surrounds LED and reflective element 860); a diffuser attached to a top opening in the housing to receive infrared light directly from the infrared light-emitting diode and from the reflective element, the diffuser configured to shape the received infrared light (see Fig 8B; Para [0067]; lens 855 configured to perform diffusion of light and shape light according to desired pattern and placed at a top of an opening in the housing 810).
Stormberg does not disclose the reflective element including first, second, third, and fourth legs extending toward and in contact with a diffuser, and a parabolic shape between directly adjacent legs of the first, second, third, and fourth legs, the parabolic shape including an opening facing the diffuser and defining a void between the directly adjacent legs; and first, second, third, and fourth offsets, in the housing, attached to the first, second, third, and fourth legs, respectively, the first, second, third, and fourth offsets situated between the reflective element and the diffuser to provide distance between the reflective element and the diffuser, the first, second, third, and fourth offsets including a perimeter that continues the parabolic shape. Stormberg and Smith are related because both disclose light-emitting apparatuses. 
Smith discloses a light-emitting apparatus (see Fig 4) the reflective element including first, second, third, and fourth legs extending toward a diffuser (see Fig 4; Para [0041-0042]; there are four reflecting segments 24 that extend outwards; Stromberg discloses diffuser), and a parabolic shape between directly adjacent legs of the first, second, third, and fourth legs, the parabolic shape defining a void between the directly adjacent legs (see Fig 4; Para [0041]; parabolic shape of reflective element is disposed between the four adjacent legs 24 forming a void in a center); and first, second, third, and fourth offsets, in the housing, attached to the first, second, third, and fourth legs (see Fig 4; Para [0041]; tops of reflecting surfaces 26 attached to legs 24 and create offset between reflecting legs 24 and top; Stromberg discloses diffuser), respectively, the first, second, third, and fourth offsets situated between the reflective element and the diffuser to provide distance between the reflective element and the diffuser, the first, second, third, and fourth offsets including a perimeter that continues the parabolic shape (see Fig 4; Para [0041]; four tops of reflecting surfaces 26 attached to legs 24 create offset and the perimeter has a parabolic shape)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Stormberg with the reflective element including first, second, third, and fourth legs extending toward a diffuser, and a parabolic shape between directly adjacent legs of the first, second, third, and fourth legs; and first, second, third, and fourth offsets, in the housing, attached to the first, second, third, and fourth legs, respectively, the first, second, third, and fourth offsets situated between the reflective element and the diffuser to provide distance between the reflective element and the diffuser, the first, second, third, and fourth offsets including a perimeter that continues the parabolic shape of Smith for the purpose of improving the reflecting capabilities of the device so as to properly shape light in order to illuminate the environment. Stormberg in view of Smith does not disclose wherein the legs are in contact with a diffuser and wherein the parabolic shape includes an opening facing the diffuser. Stormberg in view of Smith and Nino are related because both disclose light-emitting apparatuses with reflective elements.
Nino discloses a light-emitting apparatus (Fig 23) wherein the legs are in contact with a diffuser and wherein the parabolic shape includes an opening facing the diffuser (see Fig 10 and 23; Col 10, lines 10-17; lens 73 acts as a diffuser receiving light directly from light source and is in contact with legs or side walls of reflecting element 1; Opening of parabolic shape formed by reflecting element faces lens 73)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Stormberg in view of Smith with wherein the legs are in contact with a diffuser and wherein the parabolic shape includes an opening facing the diffuser of Nino for the purpose of shaping light in a specific shape so as to increasing light output.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stormberg (US 2017/0038511, of record) in view of Smith (US 2018/0135831, of record) and Nino (US 5,008,781) as applied to claim 17 above, and further in view of Kim (US 2020/0124248, of record).
Regarding claim 18, Stormberg in view of Smith discloses the light-emitting apparatus of claim 17 (Stromberg: see Fig 4). Stormberg in view of Smith does not disclose further comprising a circuit board having the infrared light-emitting diode and the housing mounted thereon. Stormberg in view of Smith and Kim are related both teach light-emitting apparatuses. 
Kim disclose a light-emitting apparatus (see Fig 2) further comprising a circuit board having the infrared light-emitting diode and the housing mounted thereon (see Fig 2; Para [0044]; circuit board 131 has the LED 133 and housing 110 mounted on; Stormberg discloses the LED being an infrared LED).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Stormberg in view of Kim with further comprising a circuit board having the infrared light-emitting diode and the housing mounted thereon of Kim for the purpose of reflecting the most possible light so as to improve the illumination of the environment. 
Regarding claim 19, Stormberg in view of Smith discloses the light-emitting apparatus of claim 17 (Smith: see Fig 4). Stormberg in view of Smith does not disclose wherein the housing includes a cutout complementary to a perimeter of a substrate of the infrared light-emitting diode. Stormberg in view of Smith and Kim are related both teach light-emitting apparatuses. 
Kim disclose a light-emitting apparatus (see Fig 1) wherein the housing includes a cutout complementary to a perimeter of a substrate of the infrared light-emitting diode. (see Fig 2; Para [0039]; body 110 has an opening at its bottom surface where circuit board 131 is placed).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Stormberg in view of Kim with wherein the housing includes a cutout complementary to a perimeter of a substrate of the infrared light-emitting diode of Kim for the purpose of reflecting the most possible light so as to improve the illumination of the environment. 
Regarding claim 20, Stormberg in view of Smith and Kim disclose the light-emitting apparatus of claim 19 (Kim: see Fig 1), wherein the reflective element includes an opening through which the infrared light-emitting diode is situated into the reflective cavity, the opening including a perimeter inside a perimeter of the cutout (Kim: see Fig 2; Para [0041]; Recess 111 has a lower receiving portion where LED 133 is situated).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872      



/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872